FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                              April 12, 2010
                 UNITED STATES COURT OF APPEALS
                                             Elisabeth A. Shumaker
                                                               Clerk of Court
                        FOR THE TENTH CIRCUIT


 SOLOMON BEN-TOV COHEN MA
 (CANTAB),

             Petitioner-Appellant,

 v.                                                   No. 09-1277
                                        (D.C. No. 1:08-CV-01844-LTB-CBS)
 THERESA HUNT, Warden of GEO-                        (D. Colorado)
 ICE Detention Facility, Aurora,
 Colorado,

             Respondent-Appellee.



                        ORDER AND JUDGMENT *



Before TACHA, BRISCOE, and TYMKOVICH, Circuit Judges.




      After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      The government has filed a motion to dismiss this appeal based on


      *
            This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P.
32.1 and 10th Cir. R. 32.1.
mootness. We dismiss in part and affirm in part.

      The petitioner filed a 28 U.S.C. § 2241 petition challenging his

detention without bond by Immigration and Customs Enforcement (“ICE”).

In the petition, he not only challenged his detention, but also alleged that he

was denied access to the Internet and that he was unable to practice his

religion. He sought either release or the setting of bond, injunctive and

declaratory relief regarding the conditions of confinement as well as

damages for wrongful incarceration. The district court denied the petition,

concluding that it lacked jurisdiction to review the decision of ICE to hold

the petitioner without bond. The court also determined that § 2241 was not

the proper vehicle to present the claims regarding the conditions of

confinement.

      The government argues that the appeal is moot because the petitioner

is no longer in the custody of ICE, but rather now is being held in another

facility pursuant to an arrest warrant issued after he was indicted on five

counts of “refusing to apply for documents for deportation” in violation of 8

U.S.C. § 1253(a)(1)(B). The petitioner contends that the government cannot

evade jurisdiction by merely transferring him to another facility.

      Under Article III of the Constitution, federal courts may only

adjudicate live controversies. Alvarez v, Smith, 130 S.Ct. 576, 580 (2009).

An “actual controversy must be extant at all stages of review, not merely at

                                       -2-
the time the complaint is filed.” Id. (quotation omitted). Once the

controversy ceases to exist, the action is moot and this court lacks

jurisdiction. Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007) (citation

omitted).

      We agree with the government that the appeal is moot as to the release

claims and those claims seeking declaratory judgment and injunctive relief

regarding the conditions of confinement. See Ferry v. Gonzales, 457 F.3d

1117, 1132 (10th Cir. 2006) (§ 2241 petition challenging alien’s detention

without bond was moot when the alien was no longer “in the custody of the

DHS to benefit from a bond determination or release.”); Wirsching v.

Colorado, 360 F.3d 1191, 1196 (10th Cir. 2004) (appeal of denial of

declaratory and injunction relief regarding conditions of confinement is

moot where the prisoner was released). The petitioner was not merely

transferred from one facility to another, but rather he was released from

ICE’s custody and is now being held, not awaiting removal, but pending the

resolution of criminal charges.

      However, the petitioner’s claims for damages for wrongful

incarceration are not moot. See Lippoldt v. Cole, 468 F.3d 1204, 1217 (10th

Cir. 2006) (“[B]y definition claims for past damages cannot be deemed

moot.”) (quotation omitted); Wirsching, 360 F.3d at 1196 (release did not

moot damages claims; these claims “‘remain viable because a judgment for

                                       -3-
damages in [the plaintiff’s] favor would alter the defendants’ behavior by

forcing them to pay an amount of money they otherwise would not have to

pay.’”) (quotation omitted). Accordingly, we reach the merits of this part of

the appeal.

      Although the district court did not specifically address the petitioner’s

claims for damages, the court correctly determined that claims regarding

conditions of confinement may not be brought in a § 2241 proceeding. See

McIntosh v. United States Parole Commission, 115 F.3d 809, 812 (10th Cir.

1997) (“Section 2241 actions are not used to challenge prison conditions

....”). See also Muhammad v. Close, 540 U.S. 749, 750 (2004) (“[R]equests

for relief turning on circumstances of confinement may be presented in a §

1983 action.”).

      Accordingly, we grant the government’s motion to dismiss in part.

Because the release/bond claims and the requests for declaratory and

injunctive relief are moot, we VACATE those portions of the district

court’s order dealing with these claims and REMAND with instructions to

DISMISS those claims. See Kansas Judicial Review v. Stout, 562 F.3d 1240,

1248 (10th Cir. 2009) (“When a case becomes moot on appeal, the ordinary

course is to vacate the judgment below and remand with directions to

dismiss.”). Mootness did not occur because of some action on the part of

the petitioner, but rather occurred as a matter of happenstance. Alvarez v.

                                       -4-
Smith, 130 S.Ct. 576, 581-83 (2009); Arizonans for Official English v.

Arizona, 520 U.S. 43, 71 (1997) (“Vacatur is in order when mootness occurs

through ... circumstances not attributable to the parties.”). We AFFIRM the

dismissal of the claims seeking damages. The motion to restore is DENIED.

The mandate shall issue forthwith.



                                           ENTERED FOR THE COURT

                                           PER CURIAM




                                     -5-